Citation Nr: 1756515	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  11-13 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral knee disability.  

3.  Entitlement to service connection for bilateral ankle disability.  

4.  Entitlement to service connection for bilateral wrist disability.  

5.  Entitlement to service connection for left hip disability.  

6.  Entitlement to service connection for a back disability.  

7.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to December 1992, followed by service in the Air Force Reserve.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Atlanta, Georgia, RO now maintains jurisdiction in this case.  

The claim was remanded by the Board in October 2014.  

The Veteran provided testimony during a hearing before the undersigned at VA Central Office in August 2017.  A transcript of the hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

During the Board hearing, the Veteran reported that he had submitted a 2016 audiogram which demonstrated a current bilateral hearing loss disability.  A review of the record reveals that records from this 2016 audiological examination have not yet been associated with the claims file.  As such, the Veteran must be informed and asked to submit a new copy of this evidence to VA.  

In addition, the Veteran reported that he sees his civilian doctor now for his orthopedic disabilities, including for his knees and ankles.  See Board Hearing Tr. at 6-7.  However, the latest private treatment records in the claims file relevant to the claimed disabilities are dated in 2009.  VA has a duty to obtain relevant records of private treatment.  38 U.S.C. § 5103A(b) (West 2012); Massey v. Brown, 7 Vet. App. 204 (1994).  As these records are relevant to the appeal, efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2017).

Finally, the VA opinion evidence of record is inadequate, as the examiner failed to consider the Veteran's reports regarding the onset and progression of symptoms related to his knees, ankles, wrists, left hip, and back and failed to discuss a rationale for the opinions provided.  Regarding the wrists, the Board further notes that although the examiner found only the presence of left wrist De Quervain's Syndrome and the absence of carpal tunnel syndrome, the Veteran reported that his hands lock up and cramp, particularly after repetitive motion, to the point that he is unable to use them.  This symptomatology was not accounted for by the VA examiner.  Additionally, while the examiner stated that no gastrointestinal disorder was present, his private treatment records demonstrate current diagnoses of GERD and H. pylori.  As such, this evidence must be considered by a VA examiner and a new VA opinion must be provided.  

Based on the forgoing, the Board finds that a new VA examination and opinion must be provided with a new physician in order to determine the nature and etiology of any current knee, ankle, wrist, left hip, back, or gastrointestinal disability.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide releases authorizing VA to obtain all records of private treatment, including those relevant to the reported 2016 audiogram and treatment with the "civilian" doctor noted during the Board hearing.  

Obtain all identified records for which the Veteran submits authorization.  

2.  Afford the Veteran a VA examination(s) with a qualified physician in order to more clearly identify the nature and etiology of a claimed bilateral knee disability, bilateral ankle disability, bilateral wrist disability, degenerative joint disease of the left hip, back disability, and gastrointestinal disability (to include GERD and H. pylori).  The claims folder should be made available to and reviewed by the examiner(s).  Those examinations should entail a complete medical history, clinical examination, and all diagnostic testing deemed necessary by the examiner(s).  All pertinent diagnoses should be fully set forth.

The VA examiner(s) should then offer an opinion addressing the following questions, providing a complete rationale for each response: 

(a) Is it at least as likely as not (50 percent or greater degree of probability) that any indicated disability of one or both of the Veteran's knees, ankles, or wrists, degenerative joint disease of the left hip, back disability, or gastrointestinal disability (to include GERD and H. pylori) originated in service or may otherwise be attributable to any injury, treatment, or incident during service, to include the multiple instances of treatment for basketball-related injuries and gastrointestinal symptoms?  Specific reference to in-service injuries or medical treatment received should be made. 

(b) Is it at least as likely as not (50 percent or greater probability) that any arthritis of either knee, either ankle, either wrist, left hip, or back or a peptic ulcer was present within the one-year period immediately following the Veteran's separation from service in December 1992?

(c) Is it at least as likely as not (50 percent or greater probability) that any indicated disorder of the left hip was caused or aggravated by any disability of either knee or ankle or of the back?

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  If new evidence is obtained which suggests that a current bilateral hearing loss disability according to VA regulation is present, and the claim cannot be granted, provide the Veteran with a VA examination in order to obtain an opinion as to whether that hearing loss is etiologically related to service or service-connected tinnitus.  

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




